McMurray, Presiding Judge,
dissenting.
I cannot agree with the constricted construction, adopted by the majority, of Rule 16 of the Uniform Rules for the Superior Court. The plain purpose of a provision for a leave of absence for counsel is so that the attorney may briefly turn his back on the practice of law without endangering the rights of a client. Whether the reason for a leave of absence is as pleasant as a well earned vacation or as tragic as a medical emergency, the purpose is not well served if the clock continues to run on a myriad of deadlines and rights are deemed to expire during the leave of absence. Under the view adopted by the majority, the term “leave of absence” is a serious misnomer as any perception of relief from the attorney’s responsibilities is in large part illusory.
I would broadly construe the reference in Rule 16 to “other legal proceedings,” and would hold that, subsequent to the filing of the complaint and initial appearance on behalf of defendant, a leave of absence extends filing deadlines. It follows, that in - my view, the *698mechanisms set forth in OCGA § 9-11-6 (b) for extending the time for filing a responsive brief to a motion for summary judgment should be viewed as a “legal proceeding” from which counsel is excused during a leave of absence, thereby precluding the expiration of time for filing a responsive brief and grant of summary judgment during the period of time covered by the leave of absence.